OFFICE    OF THE ATTORNEY    GENERAL     OF TEXAS
                               AUSTIN




                                                            oourt?     And

                                                  quwtlag      tha   oph-
105   or   this   dopar                           stod   thDrel5 ruti
aa follaar



                                  0ssQrrO01le0tir
                                                OnlplLey
                                  iota&a snd fnour any




                    the Tax Aaawso~olleotor rotain
       the Tueaty-Piro  (25) cent fee and a&ploy anf aad
       sll neoeeamryamietants and laour any and ell
       neossemy exmnwse,   end pay tme  OU of m&oh Tunds
       with the approvel of the Ooearaisafonera*Oourt?
                                                                                   244




                  18    SUt6te     Bill   NO.     211      Aote of the 48th
L.&ur.     Rwular :hsslon l&3 ameadl~&thm
~.rtliloste'of
             Title Aot, d&sot14 the das1gaat.d
8&$Mt     t0   r-it       @.tty   SU@U6         X-Wli5&3       il;   hi8   bUld8
or suoh rmds dlreot to tho Road and Bridge Fuml
of hle County, valid?
      "POP your oonsiderstion   me aukdt the follow-
it& lnrorwtion   pertalnlng   to the above qusstlonat
     "cnyaon Countyhad a population or 65,843 in-
hebltantraooerdlng to the 1930 Fodsral OOUBUI,sad
a populationor 69,699 lnhbitlnts aooordlngto the
1940 Fkderal oumu~~.
    *Art.  16, 6.0. 61, Constitution
                                   of Tesu, pea-
vide8 in mrt:
         "All dlotrlot            0rriowfi       in the    stata      of   Texas
and all Oounty off1a.m in Couat1.r hatim a pop
fation or 20,000 of mere, aooordlng to the that
last  prooodi~ Fodual BOMU, &all fromtho rlrrrt
day of Jautuary and thereafter, sad aaboeqtlurt to
the rlmt  Fiagul8r or s olal ,%Bslon or the Lo&*
1atw arter the adopti@on 0r tblr Rwolutlo+ be
smgsnrtmd             en a aala*          baala.
         *All iems oarnod by dbtrlet, eo ua ty
                                             lPd pm-
oimt      offlrerarbnll k paid   into thr Oouaty Tram-
urymhere oarmd for the m6ountot       WI*   W@r
fund*  (hdoptod elootloa htre,tmt 24# 1935$
         "Art. 3912e,R. C. W. pralde8 ia part u
r0ii8nta t
       wahoo.4. In all Countleoof thla 8tatr eon-
talui~ a populatiatt     or leas than one hundr~ md
nl5ety   thou&       (l90,OOO)hhabltanta aooordi~
to     the last        peoediw       Fodaral Oeamw mhereita the
ecmttty 01 preolnot               oftiaers       are oompmuted             an a
ulay btola under the pro~biom of Ok&a Aet
thereshall be omtod  a f~ld to be lrxt@rrn
                                       88 6.
                                                                       245




    oelarieo of offlooroand the oalarieo of deputloo,
    asalotantoand elarko0s orrl0er6    who 0x-a drawing
    a salary ,from eeld fund uudor the provlolone  of
    thl.8 A&, end to pay the authorized expenses of
    their om.oeo.   Suoh fund ahall be deposited in
    the Couuty Depository and shell be proteoted                 to
    the oomo ertent no other County funds.
         “‘9M. 5. It sbrll be tho duty of all effl-
    ooro to ebarge ood oolleot in the -r    outbox-
    lmd by law all foe8 and oonmlooiom whloh aro
    permittedby lou to be aooeooedand ealleotedfor
    oll oiflolaleorvlooperforrmdby thorn.. A. and
    mhen okoh fee8 are eollsohd  thq @hall be dopolt-
    ed in the ofmom’    Salary Fund, or rid43 provldod
    in   tihlo   Amt.
           "*The   MOO   0s   the stat0   0s   ~0x00   ~0.   tu.000,
    167 S. E. (2dl 296,        leoca to lndloetethat tha
    w~t~.ri~~    (25) 0.d.        retolud by the Tu nrwmor-
    Oolleota  ohould be eoomntable             to tha County In
    th0 881~0mfiner 00 other feeo.*



           “Suoh dao~ted     agent ah811 pay euoh wpl~ed
    aoolotnnto   and ruob noououy     ox
    hlarnwthe      rum   retalndb &~$!t$gl~
                                       h
    tety eoau5t or meh fulldo r
    tmy event e&aU be by hfm raalt$ed to the Road end
    Brldso Fun& 0s him County.’
           -In other ,wordo, what lo t&m proper method of
    dlopooing o’: the Tmntpflre           (25) Oonti fee retolttod
    by the designated qent under ths oertfrioate                  of
    Title Agt, in Qzq’1305 County, Taxa..‘”
         senateBill No. Pl, A&o of the l&th Le$lolaturo
RegularSoeslon,1943, omeudlagWotion 57 of Artlole14364,
Ve~on*s Annotated Penal Code, nado in pert a. follower
         “9eotlo5  19 That seotion 57 or th0 oortiri-
    oat0 or Title A&, a8 amended by ths Aoto of the
    47th Lsglelature, Rmpalar Seoolott,Ohaptor LW,
    Smtion 6, be amsnded so a8 hereafter  to reed am
    follower
                                                                                                 246


    H.58robla R. 0. rko~..,                ho&. 5


                 *~se0tiOlt 57. mah oppllarurtfor O oartlfl-
            wie 0s tftlo   OF re4aareno* tanof lab031pay t0
            the dealgnat& ugont oh6 ew 0s Plrty (so) C05f0,
            of whloh Twenty-fir.      (25) Cent8 rholl be rstelned
            by the de.ipiut.d     a$ent, maa Which he ohtall b.
            lntltlad  to aoXfloiOatmmey to pay expeneeo
            neonaeiary to etfioi.ntly     parrot  ths dutl.8  set
            &x&h here&q and t.bererulainsTwOnty-Tim (25)
            Cats shell be forwardadto the .Np8r&aentfor
            deporltto the Stste ubway Fund twether with
            the OpplloOtionior 0ertlfW3te 04 title,wlth5a
            twmipr0~            (26)     hourn astir   0tum ho0 been fe-


            lfS$ofentlyatb3inlotor aad porSm3 c&o 4atho                        oat
            forth herela;         and tharo is hemby opjuepriatod               to
            t&o De artm.nt         .ll     OS wroh foe.   for   wlul..
            tzur. lL  .rpuue, ototloOOry,postage,                    sontlag*at
            exgmnoe, end ml1 other lrpenoeo aeoeomry                       to ad-
            ainiober thin Aot thr.u@b tbr biumlua eodi~
            Awt.6 31, 1945. Fmv1d.d     any eueh d..@mt.$
i
            etgmt my 06~3og any and oil neoeooery oa8loknti
            end inmar any oad 611 nemomary exponoe la ad&n-
            intOringthis Agt in his oounty.   Bush 6eol&nalW
            agent    0hOl1 wy ureh raploy& eooio?hnto                 end mwh
            n.o.smry          .x&wtooo lttourr.6       by I&s fsm    the iua&
            rOteSno4byhimh.r.OQB.x‘~aad myarpoarntai smh
            rutl&orrrsolnlag,   lahlO hOn4olnOOy.rmtOholl
            be by hla xetalt%ed    to the RoOd On4 Brld&e $ILnQof
            his emtoty.’
                    ". . . 4"
             seotlen 26 of Aztlalo1&)6-l,Y~moo'o Annot0t04
    Pftnol
         0060, defl5or,deo&totetl urnat ea lollorot
                *The toi% t~Deolgaoted A$.ntt SW     eeah County
            Tax ColZsctsrin this Stet.  who my psri.rm hlo
            dutleaundrr t&i. AOt th~ugb epv regular deputy+”
                    Artlcl.      3902, Vexn~n'o Amot8t.d           Civil     3duteo,
    18 u ~CQ~PR~ e~~krte               prmiding     rap the eppolntawnt        ef    dega-
    ties,    aorlotanto,         or alerke   by district,       @au&y or pT.riaat
    OlfiQOFS.        ;otmta      l%llx PIa. PI,  oopn,      elo.    gror/Q.o        thot   the
                                                                            247




aosipatwl cqytnt(who is the Gouaty Tar A5insz;sur-Gollsotor)
ms~ employany and all neoeasaryaaoiatantaand incq any
ad all nsoesaeryrxpensbIn mimlnistsrlngthe Certffioate
of Title Iset. Arti3L~3302, aupra,eil.10~8  osrtelnoo~penoa-
#on RP fa nentionedthereinfor deputies,eesiatantaor
alarkeappointad by district, oounty or preofnot otflaers.
          It   ia   Our   Opinion   that   A?tfOl,   3502,   SUpP8,   and
smote 8111 Bo. 21, suprs,mat be                wabldored and oonstrusd
to&,eth@r.
          .
         *&henthe ArsaMaor and Coll.08tor  of Taxoe of Qrayson
couaty is dlaotar~iw.the dutlea r#p.tlred  Of hl.m unaer the
Certificateof Title A& he 1s not dlsahargi.ng any dutsss
psrt&d.ng to any ooparataaeenoyer offl.ae,     but that all
##oh Uutlao requiredof hiraare smrelyduties added by the
statute to the offlwjof Asaeamr   and Colleotor   of Texea,
(Bate et al. 0. alaos et al., 167 S. t:,I21 296).
         8. c, Mewe8,
ftoaorable                           Page   6




the nmuuig   i’orthe upawe@, *blob appll6atianshell,
betore pxematetlon to maid ooutiuflnt be eodoreedby the
QauatyAuditor,if any, otherilrse     the Qwnty Tre6euror,
mlg aa to w&other-da are nvelleblefor pymeti af s&h
ospmube~. The oonpeautlon of the dip&&m or asslstianta
addni8t.w~   the Certlfleateof Title Aot and all neaee
ury erpallseelnow rod in 8onIl#otlon    themwith BallI.@ally
bopai& out OS thei-8 oolleotodinrdalnirbttag eafd
Ad. Providul,of omwn, ~oh oompenmtbn           of th d+
tie8 ooaulrkatm is tlxodby the ocam&dtma~           m&r r ad
tin uoeuaxy upenur    are allowedaailapprwod aa eutlurr-
lud by Arti    3699, Vernon’8Annotnted Civilstatutea.

         Ootildorlngwhet’has bean #al6 ln afmuorto your
fira4’quoswm it noooourlly fDllow that your a-      qtna-
t&m requiresno enter.
           fn the oau of Stat0 et ml. v* Ola8r et al., aapm,
it  wu bald that fees sol.Laota& 50Ch~~3terlllC: th Oetii-
rllrata or Titls  A& were iee~ or orfioe  m3 diushrw# wb8n
o1laet.d mistibo paid into the Cbtu%lbyiDepo6itory aa diX’.oted
by t&e oonstitutlonal   rovinimr   (Seotlon 61, Artielr l&of
the f3tato c0Iwt.itat1oa       P.

          z!h*Cotn?tor OlVil Appbela (Galvm??mi, Tema, wet
rofuud) Ln the oa5e of Bettcygut  et al. vq HamU GoaRty,
159 8. W, t2) 543, in ao~tr~     Sootion61, Aytlolo l6, ei
the stat* Oonatltutloa,Bald;
               “It   will be observedthat the oonetitutlonal
       plwl*lon       very plainly pFWldOP two thlnpr      (1)
       ‘Bats31 county oTf’Soeza8ha31be                  ofmg#~setadoa
       P    ~l.ary   baa18   aloe,      end (2) That all     fw?# CbSrard
       br eoanty of'flsero
                         &all bo                  pal6loto tha oount~
       tmmur y r0r th elooount                  09the p r o p er
                                                               fun& .*

          Wndw thhoOflioue* Splrrr~r Law of t&la 5tetts(hrtc
lOlO 39120, Vernon** Anaatated CioIl :~taWtes)toes of 0iiiU
that are oolleoted by ueuntgoitioi+i   @oqas%ted~Oa an en-
nual sazary baltlein %aunt1a4 Qontaln    a populatlanof leer
#an  190,000infmbitanteaeoardlngto3     e preda~matd~
be~~suemust be depositedin t&s Olflew6* :iala
lmretotom         tees 002lac;tsb for *&ninletcrr 1 tg tG Outi-
                 stated
i'loateof Title A& am feeo of offire~snb      aatil the enaot-
went oi Oenete Ri13. no, 221, sup-a,  eueh f%Ob   noald hwo @3n*
It.~aonbla        R. 0. Nerves,         Page 7


into the Offloua*       :jslmry FIurd in oountlaa       having a populetlaa
of leas t&an 190,000 lnhabftants          whore aaid oounty o#lolela
we36 ow4muto5         on an annual aaluy         be*&        Wwwu,       it la
noted that   uiQ semto        bill Ho. 211 8~~~88~             providea    Wet
uly nmouao OS the rund8 rmalil.llqf        ia the haEd 0s tha Tu
Aawawo-Colleotol!       aster the pamant         a@ lub lda nto       amplop
by hb and lwh uauur~              l~ona.8    lnaurrad      in ooauotloa
ChnrowSh aball be raelttad          to t&w Road and Bridge BUM OS
iair oouuty.   14 lr our op%nlan theit        it   uati withla      the  au-
grz;Ltho           Legla&ature     to dealgxute     thv   fund into wh%ah
                  rurploa lhmld be 8apva1,tod. Themfora, wv
eel.4 chat a%7 e pnvirian lr valid.
         It ia our father 0;4&m Chat all fur oulloot84
bp t&v Tax Aaaavavr-Ool&eatvr in r4mtoirtvring   CIn Oertifioata
of TOle Aot ahouldbv plavvd ln a opulal      fund or looaat
uparat~ and apart fms all. other fund8 in wdvr Wm8 t&v
tax asaeuor-oollvoto~,  oouatf eudltar and Cvmiofo&&a
Cswt,       oaa dvtvraine or avvvrtvln raathvr or mt them   ia
any balanoe      remala    ln aalfl waolal fund OP aooouat aftar
tho   plJrulrt      of ralar
                           ““g ad of deput$ea or araletantartio we
appoint66         or mployed    to perfoowthe 4utie8 rvqulrodby t&v
Cutirloata             o?    Tit10 hat errd the paymoat of all nvoaunrr
erpnver          Lnowrod la tha ldelniatratl.an   or a&d Cextitioata
of Tttlo         Aoh   After tha payment   ot th@ ?ora$;ofna aalule~
and   axprnuv           if    tbers   are any   ?uni!h   oonalvt&g   of fevr vvl-
levted  in the adminlrtratlon of the Cettlfloate  Or Title Aot
romnfning the RRSMshould be rmltted    ta the Etaad and Rrldge
Fund of the Cotudy.

             Sabgoiryl
                 The     paragraph la agplloablo   to all Cvuatlaa
whether the County oitlolalv    are oonpeasatod  on a Sea bar%* or
an usaunl         salarybest&